DETAILED ACTION
THE FINALITY OF THE LAST OFFICE ACTION IS HEREBY VACATED.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Final Rejection, received 4-28-2021, is acknowledged.  Claims 11-16, 18, 19, 21, 30, and 33-36 have been amended.  Claim 31 has been canceled.
Claims 2, 3, 10-23, 25, 30, and 32-36 are pending and under consideration.
Rejections/Objections Witdrawn or Moot
The rejection of claim 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "peptides", is moot in light of the cancelation of the claim.
The objection to claim 31 because it depends from a rejected claim, is moot in light of the cancelation of the claim.
The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "dried culture", is withdrawn in light of the claim amendment.
The rejection of claims 16-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "peptides", is withdrawn in light of the claim amendments.
The rejection of claim 34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "culture", is withdrawn in light of the claim amendment.
The rejection of claims 30, and 32-36 under 35 U.S.C. 102(a)(1) as being anticipated by Griffiths et al. (U.S. Pub. No. 2011/0262400 Al, October 27, 2011), is withdrawn in light of the claim amendment.




Rejections Maintained
The rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is maintained.
	While the amendment of claim 11 obviates the indefiniteness for "probiotic bacteria culture medium", said amendment raises a new indefiniteness.
	Specifically, newly amended claim 11 is now the method of claim 21, wherein the peptide is concentrated from a cell-free supernatant of a culture medium in which the probiotic bacteria are grown, or a fraction thereof.
	It is unclear if "a fraction thereof" refers to said peptide, said supernatant, or said culture medium.
	It the phrase refers to said supernatant, it is recommended that claim 11 recite "wherein the peptide is concentrated from a cell-free supernant,or a fraction thereof,".
The rejection of claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is maintained.
	While the amendment of claim 13 obviates the indefiniteness for "dried culture", said amendment raises a new indefiniteness.
	Specifically, newly amended claim 13 is now the method of claim 12, wherein the dried culture fraction is a dried cell-free supernatant from the culture medium.
	However, claim 12 is not drawn to a liquid culture medium, but just "culture medium".  Thus, it is unclear what is meant by a supernatant of an agar/solid culture medium.
The rejection of claim 33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is maintained.
	While the amendment of claim 33 obviates the indefiniteness for "probiotic bacteria culture medium", said amendment raises a new indefiniteness.
	As newly amended, claim 33 is now the object of claim 30, wherein the peptide is concentrated from a cell-free supernatant of a culture medium in which the probiotic bacteria are grown, , or a fraction thereof.
	It is unclear if "a fraction thereof" refers to said peptide, said supernatant, or said culture medium.
	It the phrase refers to said peptide, it is recommended that claim 11 recite "wherein the peptide is concentrated from a culture medium,or a fraction thereof".
The rejection of claim 35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "culture", and, "supernatant", is maintained.
	While the amendment obviates the rejection based upon "culture", the claim remains indefinite because neither claim 30 or 34 from which claim 35 depends is drawn to a liquid culture medium, but just "culture medium".  Thus, it is unclear what is meant by a supernatant of an agar/solid culture medium.
Claim Objections
Newly amended claim 33 is objected to because the amendment results in two commas following "are grown".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, 10-23, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for in vitro assays directed to (i) cell-free supernatant from La-5 effect on certain gene expressions of an uropathogenic E. coli ; (2) selection of fractions of said cell-free supernatant from La-5 which result in down-regulation of HilA by an enteric pathogen; (3) cell-free supernatant from La-5 resulting in inhibition of toxin production in uropathogenic E. coli ; and, (4) cell-free supernatant from La-5 resulting in an increase susceptibility of methicillin resistant Staphylococci to cefoxitin, does not reasonably provide enablement for administering to a subject in vivo, any peptide produced by any probiotic bacteria to a subject, said method resulting in: a) treatment and/or prevention a non-enteric infection in a subject; b) reduction of the virulence of the non-enteric infection in the subject; c) reduction of antibiotic resistance of bacteria; d) treatment of MRS; c) prevention or disruption and/or penetrate of biofilms; f) treatment of a wound; and/or g) reduction of attachment of a non-enteric pathogen to a tissue of the subject. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	The claims are drawn to:
	A method of:
a)    treating and/or preventing a non-enteric infection in a subject;
b)    reducing the virulence of [[a]]the non-enteric infection in [[a]]the subject;
c)    reducing antibiotic resistance of bacteria;
d)    treating MRS;
e)    preventing or disrupting and/or penetrating biofilms;
f)    treating a wound; and/or
g)    reducing attachment of a non-enteric pathogen to a tissue of the subject;
the method comprising administering a peptide produced by probiotic bacteria to the subject, wherein the subject is in need thereof.
	Enablement requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining whether a disclosure would require undue experimentation include (1) the nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the quantity of experimentation necessary, (7) the relative skill of those in the art, and (8) the breadth of the claims.  
	The nature of the invention – an in vivo method of administering any peptide produced by any probiotic bacteria to a subject, said method resulting in: a) treatment and/or prevention a non-enteric infection in a subject; b) reduction of the virulence of the non-enteric infection in the subject; c) reduction of antibiotic resistance of bacteria; d) treatment of MRS; c) prevention or disruption and/or penetrate of biofilms; f) treatment of a wound; and/or g) reduction of attachment of a non-enteric pathogen to a tissue of the subject.
	 The state of the prior art does not teach in vivo methods of administering any peptide produced by any probiotic bacteria to a subject, which results in a) treatment and/or prevention a non-enteric infection in a subject; b) reduction of the virulence of the non-enteric infection in the subject; c) reduction of antibiotic resistance of bacteria; d) treatment of MRS; c) prevention or disruption and/or penetrate of biofilms; f) treatment of a wound; and/or g) reduction of attachment of a non-enteric pathogen to a tissue of the subject.
 	Therefore, there is a lack of predictability in the art for the scope of the instant claims.
	The amount of direction or guidance present in the instant specification is insufficient for the broad scope of the instant claims, because the only working examples utilized only a cell-free supernatant from a culture of only one probiotic bacteria, Lactobacillus acidophilus (named La-5) in in vitro assays.  The in vitro assays are: (Ex. 1) gene expression in certain gene expressions of an uropathogenic E. coli ; (Ex. 2) selection of fractions of said cell-free supernatant from La-5 which result in down-regulation of HilA by an enteric pathogen; (Ex. 3) inhibition of toxin production in uropathogenic E. coli ; and, (Ex. 4) increase susceptibility of methicillin resistant Staphylococci to cefoxitin.
	There are no in vivo assays commensurate in scope to the claimed inventions.  There are no examples that: (1) teach doses which would be therapeutic; (2) there are no examples teaching the method of administration needed to achieve the claimed results; and, (3) no examples that said doses would actually reach the sites to be treated.
	Therefore, even with the relative skill of those in the art of in vivo methods concerning: a) treatment and/or prevention a non-enteric infection in a subject; b) reduction of the virulence of the non-enteric infection in the subject; c) reduction of antibiotic resistance of bacteria; d) treatment of MRS; c) prevention or disruption and/or penetrate of biofilms; f) treatment of a wound; and/or g) reduction of attachment of a non-enteric pathogen to a tissue of the subject, the breadth of the claims is merely an invitation to experiment, without a reasonable expectation.


Conclusion
Claims 2, 3, 10-23, 25, 33, and 35 are not allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        May 25, 2021